 


109 HR 4455 IH: YWCA Retirement Plan Preservation Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4455 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To clarify the status of retirement benefits provided by the Young Women’s Christian Association Retirement Fund under the benefit accrual standards of the Employee Retirement Income Security Act of 1974. 
 
 
1.Short titleThis Act may be cited as the YWCA Retirement Plan Preservation Act of 2005. 
2.Clarification of age discrimination rules 
(a)In generalA pension plan described in subsection (b) shall not be treated as failing to meet the requirements of section 204(b)(1)(H)(i) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)(H)(i)) or section 4(i)(1)(A) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(1)(A)) merely because it may reasonably be expected that the period over which interest credits will be made to a participant’s accumulation account (or its equivalent) under the plan is longer for a younger participant. This subsection shall not apply to any plan if the rate of any pay credit or interest credit to such an account under the plan decreases by reason of the participant’s attainment of any age. 
(b)Pension plan describedA pension plan described in this subsection is the defined benefit plan (as defined in section 3(35) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(35)) maintained as of December 6, 2005, by the Young Women’s Christian Association Retirement Fund, a corporation created by an Act of the State of New York which became law on April 12, 1924. 
3.Effective dateThe amendments made by this Act shall apply with respect to periods beginning on or after the date of the enactment of this Act, except that such amendments shall apply in the case of any civil action brought on or after such date by one or more participants, beneficiaries, or fiduciaries against— 
(1)the Young Women’s Christian Association Retirement Fund, 
(2)any local association of the Young Women’s Christian Association of the United States of America (or any tax-exempt successor organization to a local association), 
(3)the Young Women’s Christian Association of the United States of America, or 
(4)any trustee, director, or employee of any entity described in paragraph (1), (2), or (3), alleging a violation (of section 204(b)(1)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)(H)), section 4(i)(1)(A) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(1)(A)), or both) occurring before, on, or after the date of the enactment of this Act. 
 
